


110 HR 1632 IH: Improving Veterans' Reemployment Act

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1632
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Reichert (for
			 himself and Mr. Walz of Minnesota)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  annual report required on veterans’ reemployment rights.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Veterans' Reemployment Act
			 of 2007.
		2.Veterans’
			 reemployment rights report improvement
			(a)Additional
			 report requirementsSection
			 4332 of title 38, United States Code, is amended—
				(1)by striking
			 The Secretary shall and inserting (a)
			 Report
			 required.—The Secretary shall;
				(2)by redesignating
			 paragraphs (4) through (6) as paragraphs (5) through (7), respectively, and
			 inserting after paragraph (3) the following new paragraph (4):
					
						(4)The number of cases reviewed by the
				Secretary of Defense under the National Committee for Employer Support of the
				Guard and Reserve of the Department of Defense during the fiscal year for which
				the report is
				made.
						.
				(3)in paragraph (5),
			 as so redesignated, by striking or (3) and inserting (3),
			 or (4);
				(4)by redesignating
			 paragraph (7), as so redesignated, as paragraph (8), and inserting after
			 paragraph (6) the following new paragraph (7):
					
						(7)An indication of which of the cases
				reported on pursuant to paragraphs (1), (2), (3), and (4) are
				disability-related.
						.
				(5)by adding at the
			 end the following new subsections:
					
						(b)Uniform
				categorization of dataThe Secretary shall coordinate with the
				Secretary of Defense, the Secretary of Veterans Affairs, the Attorney General,
				and the Special Counsel to ensure that the information required to be submitted
				as part of the report under subsection (a) is categorized in a uniform
				way.
						(c)Provision of
				informationThe Secretary shall provide the information contained
				in the report required under subsection (a) to the Secretary of Defense, the
				Secretary of Veterans Affairs, the Attorney General, and the Special
				Counsel.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to a report submitted after the date of the enactment of this Act.
			
